DETAILED ACTION
This office action is in response to correspondence filed on -06/27/2022 in reference to application 16/541,874. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer 
Examiner acknowledges that a terminal disclaimer with respect to prior patent No. 11,302,324, was filed on June 27, 2022.

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given telephonically as well as electronically by the Applicant’s Attorney, Bradford F. Fritz (Reg No. 63,406) on 07/19/2022. The applicant attorney accepted the examiner suggested amendments in the language of claims 1 and 10 aimed at better explaining the inventive concept and for overcoming the prior art of record. Please also refer to the Examiner initiated interview summary form PTO-413B. The application has been amended as follows:
Replace the claims 1 and 10 with the following claims below, with strikethrough, () and double square parentheses ([[ ]]) representing deletions and underlined sections representing additions. 

1. (Currently Amended) A method for controlling a speech recognition apparatus, the method comprising:
receiving, by a microphone of the speech recognition apparatus, a first utterance sentence including a plurality of words spoken by a user corresponding to at least part of a first voice command;
determining, by a controller of the speech recognition apparatus, a temporary pause during a middle of reception of the first utterance sentence;
outputting, by a speaker device of the speech recognition apparatus, a first speech recognition processing result including a first answer to a second utterance sentence which is received after the temporary pause, separately from the first utterance sentence, the second utterance sentence corresponding to a second voice command from the user;
determining, by the controller, a third utterance sentence as an extension of the first voice command, the third utterance sentence being received after the outputting of the first speech recognition result of the second utterance sentence; 
[AltContent: rect]outputting, by the speaker device, a second speech recognition processing result including a second answer to a fourth utterance sentence obtained by combining the first utterance sentence and the third utterance sentence; and
training, by the controller, a neural network based on the second speech recognition processing result,
wherein the second answer is different than the first answer.

10. (Currently Amended) A speech recognition apparatus, comprising: 
a microphone configured to sense spoken utterances from a user;
a memory configured to store the spoken utterances;
a speaker device configured to output at least one audio response corresponding to one or more of the spoken utterances; and
a controller configured to:
receive, via the microphone, a first utterance sentence including a plurality of words spoken by the user corresponding to at least part of a first voice command;
store the first utterance sentence in the memory;
determine a temporary pause during a middle of reception of the first utterance sentence; 
output, via the speaker device, a first speech recognition processing result including a first
answer to a second utterance sentence which is received after the temporary pause, separately from the first utterance sentence, the second utterance sentence corresponding to a second voice command from the user;
determine a third utterance sentence as an extension of the first voice command, the third utterance sentence being received after the outputting of the first speech recognition result of the second utterance sentence; 
[AltContent: rect]output, via the speaker device, a second speech recognition processing result including a second answer to a fourth utterance sentence obtained by combining the first utterance sentence and the third utterance sentence; and
train a neural network based on the second speech recognition processing result, wherein the second answer is different than the first answer.

*** The End of Claims ***
Reason for Allowance
Claims 1-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “receiving”, “determining”, “outputting”, “determining”, “outputting” and “training” as recited in claim 1 or similarly recited in claim 10.. More specifically, the limitation of “determining, by a controller of the speech recognition apparatus, a temporary pause during a middle of reception of the first utterance sentence; outputting, by a speaker device of the speech recognition apparatus, a first speech recognition processing result including a first answer to a second utterance sentence which is received after the temporary pause, separately from the first utterance sentence, the second utterance sentence corresponding to a second voice command from the user; determining, by the controller, a third utterance sentence as an extension of the first voice command, the third utterance sentence being received after the outputting of the first speech recognition result of the second utterance sentence; and outputting, by the speaker device, a second speech recognition processing result including a second answer to a fourth utterance sentence obtained by combining the first utterance sentence and the third utterance sentence, wherein the second answer is different than the first answer; and training, by the controller, a neural network based on the second speech recognition processing result” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claim 10 is also deemed allowable for the same reason. Claims 2-9 and 11-19 depend on and further limit independent claims 1 and 10, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659